IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37452

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 373
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 1, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRIAN ROBERT GOUGH,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and suspended unified sentence of ten years, with a
       minimum period of confinement of three years, for felony driving under the
       influence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Brian Robert Gough pled guilty to felony driving under the
influence. I.C. § 18-8004, 18-8005(6). The district court sentenced Gough to a unified term of
ten years, with a minimum period of confinement of three years. 1 The district court suspended
the sentence and placed Gough on probation. Gough appeals, arguing that his sentence is
excessive and that the terms of his probation are unreasonable.




1
       Gough also pled guilty and was sentenced for a misdemeanor. However, that judgment
of conviction and sentence are not challenged on appeal.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that Gough’s sentence is excessive.
       Probation terms are required to be reasonably related to the rehabilitative and public
safety goals. See State v. Wardle, 137 Idaho 808, 810, 53 P.3d 1227, 1229 (Ct. App. 2002).
Here, Gough was ordered, as conditions of his probation, to attend five AA/NA meetings per
week, payment of court fines and restitution, a suspension of Gough’s driver’s license, and that
Gough obtain full-time employment. Gough argues that, although the terms themselves appear
to be reasonable, the totality of the terms reduce his chances of successful rehabilitation. Having
considered the record, we conclude Gough has failed to demonstrate that the terms of his
probation are unreasonable.
       Therefore, Gough’s judgment of conviction and sentence, as well as the terms of
probation, are affirmed.




                                                2